83425: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19231: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83425


Short Caption:N5HYG, LLC VS. IGLESIASCourt:Supreme Court


Related Case(s):83157


Lower Court Case(s):Clark Co. - Eighth Judicial District - A762664Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/01/2021 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantN5HYG, LLCG. Mark Albright
							(Albright Stoddard Warnick & Albright)
						D. Chris Albright
							(Albright Stoddard Warnick & Albright)
						Ogonna M. Brown
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Christopher D. Kaye
							(The Miller Law Firm, P.C.)
						E. Powell Miller
							(The Miller Law Firm, P.C.)
						


RespondentEdward MofflyKory L. Kaplan
							(Kaplan Cottner)
						


RespondentManuel IglesiasKory L. Kaplan
							(Kaplan Cottner)
						





Docket Entries


DateTypeDescriptionPending?Document


08/26/2021Filing FeeFiling Fee due for Appeal. (SC)


08/26/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-24919




08/26/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-24921




08/27/2021Filing FeeE-Payment $250.00 from Ogonna M. Brown. (SC)


08/30/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-25209




08/31/2021Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)21-25296




09/01/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)21-25460




09/16/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-26893




10/07/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-28854




10/08/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-28970




10/18/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-29775




01/05/2022BriefFiled Appellant's Opening Brief. (SC)22-00452




01/05/2022AppendixFiled Appendix to Opening Brief, Volume 1. (SC)22-00453




01/05/2022AppendixFiled Appendix to Opening Brief, Volume 2. (SC)22-00456




01/05/2022AppendixFiled Appendix to Opening Brief, Volume 3. (SC)22-00482




01/05/2022AppendixFiled Appendix to Opening Brief, Volume 4. (SC)22-00458




01/05/2022AppendixFiled Appendix to Opening Brief, Volume 5. (SC)22-00464




01/05/2022AppendixFiled Appendix to Opening Brief, Volume 6. (SC)22-00466




01/05/2022AppendixFiled Appendix to Opening Brief, Volume 7. (SC)22-00470




01/05/2022AppendixFiled Appendix to Opening Brief, Volume 8. (SC)22-00472




01/28/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' answering brief due: February 18, 2022. (SC)22-03010




02/18/2022BriefFiled Respondents' Answering Brief. (REJECTED PER NOTICE ISSUED 2/18/22) (SC)


02/18/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-05546




02/22/2022BriefFiled Respondents' Answering Brief. (SC)22-05652




02/22/2022AppendixFiled Appendix to Answering Brief, Volume I. (SC)22-05655




02/22/2022AppendixFiled Appendix to Answering Brief, Volume II. (SC)22-05657




02/22/2022AppendixFiled Appendix to Answering Brief, Volume III. (SC)22-05658




02/22/2022AppendixFiled Appendix to Answering Brief, Volume IV. (SC)22-05659




02/22/2022AppendixFiled Appendix to Answering Brief, Volume V. (SC)22-05660




03/22/2022BriefFiled Appellant's Reply Brief. (SC)22-08972




03/22/2022Case Status UpdateBriefing Completed/To Screening. (SC)


06/17/2022Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/KP/MG. (SC)22-19231




06/20/2022Notice/IncomingFiled Respondent's Notice of Related Case Filed in Bankruptcy Court. (SC)22-19433




07/20/2022RemittiturIssued Remittitur.  (SC)22-22858




07/20/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View